Exhibit No. 10(b)(*)



AMENDMENT TO
EMPLOYMENT AGREEMENT
THIS AMENDMENT (this “Amendment”), effective January 13, 2015, is made to that
certain Employment Agreement dated August 31, 2012 by and between Regis
Corporation, a Minnesota corporation (the “Corporation”), and Daniel Hanrahan
(the “Executive”) (the “Employment Agreement”).
In consideration of the mutual agreements set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Corporation and the Executive hereby agree as follows:
1.    SEVERANCE PAYMENT. Section 6(b)(iii) of the Employment Agreement is
amended and restated in its entirety to read:
(iii)    Severance Payment. Subject to the Executive signing and not revoking a
release of claims in a form prescribed by the Corporation and the Executive
remaining in strict compliance with the terms of this Agreement and any other
written agreements between the Corporation and the Executive, the Executive
shall be entitled to receive the following amount as severance pay, subject to
such amount being reduced as provided below (referred to in this Section
6(b)(iii) as the “Severance Payment”): (I) an amount equal to two times the
Executive’s Base Salary as of the Date of Termination, payable in substantially
equal installments in accordance with the Corporation’s normal payroll policies
commencing on the Date of Termination and continuing for twenty-four (24)
consecutive months, plus (II) an amount equal to the Bonus the Executive would
have otherwise been paid for the fiscal year in which the Date of Termination
occurs had the Executive remained employed by the Corporation through the
payment date of any such Bonus, payable at the same time as bonuses are paid to
other then-current senior executive officers of the Corporation under the
then-applicable Short Term Plan for the fiscal year in which the Date of
Termination occurs.
provided, however, that any Severance Payment installments payable under this
Section 6(b)(iii) that otherwise would be paid during the first sixty (60) days
after the Date of Termination will be delayed and included in the first
installment paid to the Employee on the first payroll date that is more than
sixty (60) days after the Date of Termination, and provided further that if the
Employee is considered a “specified employee” (as defined in Treasury Regulation
Section 1.409A-1(i)) as of the Date of Termination, then no payments of deferred
compensation payable due to Employee’s separation from service for purposes of
section 409A of the Code shall be made under this Agreement until the
Corporation’s first regular payroll date that is after the first day of the
seventh (7th) month following the Date of Termination and included with the
installment payable on such payroll date, if any, without adjustment for
interest or earnings during the period of delay. Furthermore, any Severance
Payment owed to the Employee under subsections (I) or (II) above will be reduced
by the amount of any compensation earned by the Employee for any consulting or
employment services provided on a substantially full-time basis during the
period of time



--------------------------------------------------------------------------------



Employee receives Severance Payment installments under subsection (I) or (II)
above, to the extent such compensation is payable by an entity unrelated to the
Corporation.
2.    NO OTHER CHANGES. Except as set forth herein, the Employment Agreement
remains in full force and effect.
[signature page follows]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment to
Employment Agreement, effective as of the date first set forth above.


 
REGIS CORPORATION
 
 
 
 
 
By:
/s/ Eric Bakken
 
 
 
Its: EVP
 
 
 
 
 
 
 
/s/ Daniel Hanrahan
 
 
 
Daniel Hanrahan
 






